The defendant’s petition for certification for appeal from the Appellate Court, 68 Conn. App. 19 (AC 18775), is granted, limited to the following issue:
*907The Supreme Court docket number is SC 16713.
Sheila A. Huddleston and Karen T. Staib, special public defenders, in support of the petition.
Lisa A. Riggione, senior assistant state’s attorney, in opposition.
Decided March 28, 2002
“Did the Appellate Court properly conclude that the defendant had failed to establish a constitutional violation in the trial court’s instructions on the law of self-defense?”
NORCOTT, J., did not participate in the consideration or decision of this petition.